Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.    The instant application is a continuation in part of 15/994,335, filed on 05/31/2018 claiming priority from provisional application 62513111, filed on 05/31/2017.

Claim status
4.	In the claim listing of 1/4/21 claims 1-15 are pending in this application and are under prosecution. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments as applicant has identified the support for the amendments in the instant specification (Remarks, pg. 5).

Specification Objection withdrawn
5.	The previous objection to the specification has been withdrawn in view of filing Marked up and Clean version of the specification on 1/4/21 and identifying nucleic acid sequences present in pages 22-24 by SEQ ID NOS. The specification is nucleic acid compliant.


Withdrawn Rejections and Response to the Remarks
6.	The previous new matter rejection of claim 1 under 35 USC 112(a) has been withdrawn in view of amendments to claim 1 to delete negative limitation that raised new matter issue and identifying the support in the instant specification for the amendments to claim 1 (Remarks, pgs. 5 and 6).
7.	The previous rejection of claims 1-2, 5-9 and 11-13 under 35 USC 103 as being unpatentable over Church in view of Semenyuk has been withdrawn in view of persuasive arguments made by the applicant that Church fails to teach homopolymer tracts are converted to bits by identifying transitions between homopolymer tracts and Church's treatment of homopolymer runs is a means of error correction and is fundamentally different from the presently claimed methods in which homopolymer runs are a feature and single nucleotides are not used (Remarks, pgs. 6-8).
8.	The previous rejections of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Church in view of Semenyuk and further in view of Schultz, rejection of claim 10 as being unpatentable over Church in view of Semenyuk and Davis, claim 14 over Church in view of Semenyuk and Hoggs and claim 15 over Church in view of Semenyuk and Efcavitch have been withdrawn in view of amendments to claim 1 and as discussed above persuasive arguments made by the applicant that Church fails to teach the steps 

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1-9 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-23 of copending Application No. 15/994,335 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
a method of reading data from a nucleic acid memory strand, the method comprising:
sequencing a nucleic acid memory strand comprising a plurality of homopolymer tracts
or heteropolymer tracts, the heteropolymer tracts comprising two or more different nucleotides or nucleotide analogs; converting the nucleic acid memory strand sequence into digitized data, wherein each of the plurality of homopolymer or heteropolymer tracts represents a bit corresponding to a unit of data, wherein the homopolymer tracts are converted to bits by identifying transitions between homopolymer tracts and wherein the heteropolymer tracts are converted to bits based on a ratio of the two or more different nucleotides or nucleotide analogs to each other within each heteropolymer tract; and
converting the digitized piece of data to a readable format (the steps of claim 1 of ‘335 copending application similar to the steps of instant claim 16 are emphasized with underlining by the examiner).
Instant claim 1 differs from claim 16 of ‘335 co-pending application with respect to preamble of “A method of recording a data using a nucleic acid memory strand”, creating an in silico sequence of bits that represents a dataset and synthesizing nucleic acid memory strand. However, the artisan would recognize the step of sequencing a nucleic acid memory strand comprising a plurality of homopolymer tracts or heteropolymer tracts, the heteropolymer tracts comprising two or more different nucleotides or nucleotide analogs inherently need to be synthesized by creating an in silico sequence of bits that represent data set.
Also, instant claim 1 does not specifically require an active step of recording a data.

Also, the step of designing (i.e., creating) in silico sequence that represent the data set and synthesizing oligonucleotide sequence (i.e., memory strand) was routine, conventional in the art as further evidenced by Church et al (US 2017 /0017436, cited in the previous office action, paragraphs 0005-0006).
In other words the subject matter of instant claim 1 is not patentably distinct from the subject matter of claim 16 of ‘335 co-pending application.
With regard to instant dependent claims 2-9 and 11-13, claims 16-23 of ‘335 copending application disclose limitations of said dependent claims as further evidenced by Church (paragraphs 0005-0006, 0009, 0016, 0026, 0123) of said dependent claims and their subject matter is not patentably distinct over claims of ‘335 copending application.
11.	Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-23 of copending Application No. 15/994,335 as further evidenced by Church in view of Davis et al (US 2012/0160681) for the following reasons. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of modifying the nucleic acid at both ends as taught by Davis in the method of claims 16-23 of ‘335 copending application with a reasonable expectation of success with the expected benefit of obtaining the highly reproducible sequence information via modifiers at both ends of nucleic acid as taught by Davis. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including a modification step at both ends of the nucleic acid which is routinely practiced in the art as exemplified by Davis. The artisan would recognize that the subject matter of instant claim 10 is not patentably distinct over claims 16-23 of ‘335 copending application as further evidenced by Church in view of Davis.
12.	Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-23 of copending Application No. 15/994,335 as further evidenced by Church in view of Hogg et al (Nucleic Acids Research, cited in the previous office action)for the following reasons.
	Regarding instant claim 14, claims 16-23 of ‘335 copending application as further evidenced by Church does not specifically teach that the polymerase theta, which is taught by Hogg, who teaches polymerase theta and works in a template independent manner (Abstract), thus increasing the repertoire of polymerases to synthesize nucleic acid template independent manner.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the polymerase theta of Hogg in the method of claims 16-23 of ‘335 copending application as further evidenced by Church in view of Hogg with a reasonable expectation of success with the expected benefit of increasing the repertoire of polymerases to synthesize nucleic acid template independent manner. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves substituting one polymerase with another better polymerase theta which is routinely practiced in the art as exemplified by Hogg.
The artisan would recognize that the subject matter of instant claim 14 is not patentably distinct over claims 16-23 of ‘335 copending application as further evidenced by Church in view of Hoggs.

13.	Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-23 of copending Application No. 15/994,335 as further evidenced by Church in view of Efcavitch et al (US 2016/0046974, cited in the previous office action).
	Regarding instant claim 15, as discussed above claims 16-23 of ‘335 copending application as further evidenced by Church does not specifically teach that the nucleic acid memory strand comprises covalently bound chemical protecting groups that prevent conversion of the nucleic acid memory strand into the dataset, the method further comprising removing one or more of the chemical protecting groups before sequencing the nucleic acid memory strand, which is taught by Efcavitch, who teaches using covalently bound protecting groups that prevent extension of sequences, removing the protecting groups, and then sequencing the strands for memory writing (In particular, the invention provides a renewable substrate for template independent nucleic acid synthesis (paragraph 0005) and further teaches the method provides the functionality needed for next-generation applications, such as using DNA as synthetic read/write memory, or creating macroscopic materials synthesized completely (paragraph 0053), thus providing motivation to include the step of using covalently bound protecting groups that prevent extension of sequences, removing the protecting groups, and then sequencing the strands of Efcavitch in the method of claims 16-23 of ‘335 copending application as further evidenced by Church.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of using covalently 
The artisan would recognize that the subject matter of instant claim 15 is not patentably distinct over claims 16-23 of ‘335 copending application as further evidenced by Church in view of Efcavitch.

Conclusion
14.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634